DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1, 10 and 17 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“receiving, at said POS and from the one-time loan provider computer system, a one-time loan offer, the one-time loan offer comprising a one-time loan to be used in place of the debit card swipe interaction for said transaction payment, providing, from said POS and to said one-time loan provider computer system, an  acceptance of said one-time loan offer, receiving, at said POS and from said one-time loan provider computer system, said one-time loan, using, at said POS, said one-time loan to complete said transaction payment, said one-time loan used in place of said debit card swipe interaction provided as said transaction payment, and providing, from said POS and to said one-time loan provider computer system, a bank account information obtained from said debit card swipe interaction to establish an autopayment for a repayment of said one-time loan” as recited in independent claim 1.

“provide a one-time loan offer, the one-time loan offer comprising a one-time loan to be used in place of the debit card chip interaction for said transaction, receive an acceptance of said one-time loan offer, utilize said one-time loan, in place of said debit card chip interaction, to complete said transaction, and utilize a bank account information obtained from said debit card 

“provide, from said POS and to said one-time loan provider computer system, an
acceptance of said one-time loan offer, receive, at said POS and from said one-time loan provider computer system, said one-time loan, use, at said POS, said one-time loan, in place of said debit card NFC interaction, to complete said transaction payment, and provide, from said POS and to said one-time loan provider computer system, a bank account information obtained from said debit card NFC interaction to establish an autopayment for a repayment of said one-time loan” as recited in independent claim 17.

  The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Alvarez (US Patent No. 10,963,875) discloses a system and method in which a retailer may desire to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. However, integrating different types of lenders to enable transactions to be quickly and smoothly processed may prove cumbersome.  Each lender may each have a 

Loeb (US Patent No. 7,797,231) disclose a system and method for offering loans to  users at a point-of-purchase transaction.  The loans are typically offered upon the decline of a user-tendered payment, for example of a credit or debit card or check, and typically at a retail physical location point of sale and/or at a retail website point of sale.  The loan offer process is desirably integrated with the merchant's payment processing system.  Term sets can be pre-established between the merchant and the loan offerer.  Processing to determine whether to offer a loan and under which set of terms is desirably automated such that the decision can be made in substantially real time to motivate the completion of what might constitute an otherwise failed transaction.
  
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
January 13, 2022